Exhibit 10-h

 

ADC EXECUTIVE STOCK OWNERSHIP POLICY
FOR SECTION 16 OFFICERS
(Effective January 1, 2004)

 

 


OVERVIEW

 

ADC executives that are designated by ADC as reporting officers under Section 16
of the Securities Exchange Act of 1934 (“Section 16 Officers”) are generally the
most senior executives of ADC.  As such, ADC believes that it is important for
them to build and maintain a long-term ownership position in ADC stock to
strengthen their financial alignment with shareholders’ interests. The ADC
Executive Stock Ownership Policy for Section 16 Officers specifies target
ownership levels of ADC common stock for each participant. This policy replaces
the previous program (“The ADC Executive Stock Ownership Policy” as last
modified in February 2002).  The program consists of three core components.  The
first is a statement of targeted ownership, expressed as a fixed number of
shares of ADC common stock.  The second is a means of progressing toward the
targeted ownership: a holding requirement imposed on a portion of exercised
stock options or full-value grants of stock provided by ADC unless the ownership
target is satisfied.  The third is a prohibition against certain stock
transactions that would mitigate the desired financial alignment with
shareholders’ interests and could also raise certain legal risks associated with
these types of transactions.

 

PARTICIPATION AND EFFECTIVE DATE

 

All Section 16 Officers are subject to this policy.  This policy is effective as
of January 1, 2004, and the holding requirements set forth herein will apply to
any and all grants of stock options or full value grants made on or after
January 1, 2004, provided such grant was made while an executive was a Section
16 Officer.  For purposes of this policy “full-value grants” includes all grants
or awards of shares of restricted stock, restricted stock units, performance
shares, or performance share units.  These are all grants or potential grants of
ADC common stock or the right to receive ADC common stock, without payment of
monetary consideration to ADC, that are made contingent on either continued
employment over a period of time or the achievement of specified performance
levels.  Section 16 Officers will remain subject to the holding requirements
under this policy for so long as they remain Section 16 Officers of ADC, unless
this policy is expressly terminated.

 

OWNERSHIP TARGETS

 

The ownership target is expressed as a fixed number of shares, based on the
salary grade of the Section 16 Officer.  Except for adjustments necessary to
reflect any stock splits or similar non-economic events, these numbers of shares
will remain constant until the salary grade of the Section 16 Officer’s position
changes or the Compensation Committee of the Board changes the targeted level of
ownership.  Although the Compensation Committee reserves the right to change the
targeted number of shares, we do not expect frequent changes to the targets.

 

The target ownership levels are as follows:

 

Position/Grade

 

Number of Shares

 

CEO

 

860,000

 

Grade 25

 

210,000

 

Grade 24

 

190,000

 

Grade 23

 

170,000

 

Grade 22

 

120,000

 

Grade 21

 

105,000

 

Grade 20

 

95,000

 

 

--------------------------------------------------------------------------------


 


MEASUREMENT OF OWNERSHIP TARGETS AND ACHIEVEMENT

 

For purposes of this policy “ownership” is defined as any shares deemed as
beneficially owned for purposes of Section 16 reporting, excluding however any
shares that are not yet vested, even if they are deemed to be beneficially owned
for Section 16 reporting purposes. Included within this definition would be ADC
common stock acquired and currently held through open market purchases, the
401(k), 401(k) Excess and Supplemental Retirement Plans, employee stock purchase
plan holdings, retained shares from stock option exercises, and vested shares
from full-value grants.  Shares owned or credited in any form not recognized for
Section 16 reporting will not be counted for purposes of this program.

 

Stock Holding Requirement

 

ADC does not expect or require Section 16 Officers to engage in extraordinary
out-of-pocket investment transactions to meet these ownership targets. Rather,
the ownership obligations of Section 16 Officers are limited to complying with
certain holding requirements as applied to the stock option grants and
full-value grants that they are awarded on or after January 1, 2004.  Grants
made prior to the time an individual becomes a Section 16 Officer are not
subject to this holding requirement, even if they were made on or after January
1, 2004.

 

For full-value grants subject to the holding requirement, the Section 16 Officer
must hold at least 50% of all vested shares remaining after withholding or sale
of vested shares to cover the cost of withholding taxes.  For stock options
subject to the holding requirement, the Section 16 Officer must hold at least
50% of all the exercised options after the withholding or sale of shares to
cover the exercise price and the withholding taxes related to the option
exercise.  Once the net ownership target is achieved, this holding requirement
will not apply to the extent that the sale of shares would still result in a net
ownership position that equals or exceeds the ownership target.

 

Prohibited Transactions

 

In furtherance of the objectives of this Policy, and in addition to prohibitions
under the Federal securities laws, Section 16 Officers are prohibited from
purchasing, selling or writing any exchange-traded call and put options that
have Company stock as their underlying security.  In addition, Section 16
Officers may not engage in any hedging transaction on Company stock that they
beneficially own, including but not limited to “forward contracts,” “collars,”
“equity swaps,” or “straddles.”

 

No Compensation for Achieving the Ownership Target; No Entitlement to Receive
Grants

 

The Section 16 Officer will obtain no additional compensation or reward for
achieving the targeted ownership level.  In addition, ADC does not make any
commitment to any persons covered by this policy that they will receive any
particular level of stock option grants or full-value grants.  While no Section
16 Officer has any entitlement to receive any such grants, if a grant is made,
it will be subject to the requirements of this policy.

 

--------------------------------------------------------------------------------


 

Administration

 

Annually in October, ADC will tally each Section 16 Officer’s ownership position
and report it to them in conjunction with this ownership policy.  This tally
will also be available to each Section 16 Officer upon request.  Each Section 16
Officer is responsible for promptly bringing to ADC’s attention any discrepancy
between ADC’s records and any records maintained by the executive with respect
to his or her ownership position.

 

Each Section 16 Officer shall be required to sign a certificate that they
understand this policy and will comply with its terms.  A copy of this
certificate is attached to this document as “Exhibit A.”

 


AMENDMENT AND TERMINATION

 

ADC reserves the right to terminate or amend this program at any time.  This
program is not a contract of employment or compensation or guarantee thereof.

 

Attachment:  Exhibit A

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

CERTIFICATE

FOR

ADC EXECUTIVE STOCK OWNERSHIP POLICY

FOR SECTION 16 OFFICERS

 

 

I, the undersigned Section 16 Officer of ADC, understand and acknowledge that I
have received a copy of the ADC Executive Stock Ownership Policy for Section 16
Officers effective January 1, 2004, and that I will comply with the terms and
requirements of such policy.

 

This Certificate was acknowledged and signed on the date indicated below.

 

 

Date

 

 

By

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

Title

 

 

--------------------------------------------------------------------------------